—Judgment unanimously vacated in part, determination confirmed, petition dismissed and judgment otherwise affirmed in accordance with the following Memorandum: Supreme Court should have transferred this CPLR article 78 proceeding to this Court because it presented a substantial evidence issue (see, Matter of Benesch v Village of Clayton, 185 AD2d 688, Iv denied 81 NY2d 702), and thus we vacate that part of the judgment. Upon our de novo review of that issue, we conclude that the determination should be confirmed. The remaining issues were properly considered and found by the court to be lacking in merit, and thus we affirm that part of the judgment. (Appeal from Judgment of Supreme Court, Cayuga County, Corning, J.—Article 78.) Present— Pine, J. P., Lawton, Fallon, Wesley and Davis, JJ.